Title: From Alexander Hamilton to the Directors of the Society for Establishing Useful Manufactures, 7 December 1791
From: Hamilton, Alexander
To: Directors of the Society for Establishing Useful Manufactures



Philadelphia Decbr. 7. 1791.
Gentlemen

In consequence of powers vested in me by the Agents named in the instrument of Subscription towards the Society for establishing useful Manufactures, I have made Contracts on behalf of the Society with
William Hall, as Superintendent of the printing Business; with Joseph Mort, as an Assistant in the Manufactory, in such way as his Services may be thought most useful. This Gentleman I understand has had opportunities of being acquainted both with the making and printing of Cotton Goods; with Thomas Marshal to superintend the Cotton Mill.
The Contracts with these different Persons are transmitted herewith.
There is a William Pearce who has been employed by me in preparing Machines for the use of the Society; and with whom I have advanced pretty far in an Agreement, but without having reduced it to a definitive form. He pretends to a knowlege of the fabrication of most of the most valuable Machines now in use in the Cotton Manufactory; and his Execution hitherto, as far as he has gone, confirms his pretentions. Among other Machines he has prepared a double Loom, to be worked by one person. Of this he gives himself as the Inventor, and has applyed for a Patent, which he will probably obtain. It is certain that the Machine, if in use at all in Europe is quite new; and as far as without seeing it worked, it can be judged of, promisses to answer the Expectations it gives—with (Geoe) Perkinson, as Foreman or Master of a room in the Cotton-Mill. This appears to be an ingenious Mechanic, who has obtained a Patent for a Flax-Mill, which he alleges his having improved. How far these improvements may be of real Utility, or the Mill itself capable of answering it’s End, ought to be considered as uncertain: since it is a question whether the spinning of Flax by Mills, which has been for sometime a desideratum in Great Britain, is practicable. The object of engaging this Man was to secure to the Society an ingenious Mechanic, and securing to them whatever advantage there may be in the Patent.

All the Contracts leave to the Society the power of dismissing at pleasure, if on experiment, they find it their interest.
I thought it adviseable in the first instance, to secure Persons of whose Usefulness there was reason to entertain a favorable Opinion, tho’ upon terms which may appear high, that the Business might be early put in Motion.
It is a point understood between Mr. Mort and myself, that if desired by the Society, he is to go to Europe, to bring over Workmen, at his own Expence in the first instance; but with the assurance of reimbursement and indemnification. To engage such a Person as Mr. Mort for this purpose appeared to me a Point of some consequence.
I have the honor to be  with great consideration  Gentlemen Your Obedient servt

A Hamilton.
The Directors of the Society forestablishg. useful Manufactures.

